MEMORANDUM **
Manuel Aguilar-Barragan appeals from the 33-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Aguilar-Barragan contends that his sentence is unreasonable. We conclude that his sentence is reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
Aguilar-Barragan also contends that the district court erred by applying a 16-level Guideline enhancement after finding him removed subsequent to a prior felony conviction. We conclude that any error was harmless. See United States v. Zepeda-Martinez, 470 F.3d 909, 913-14 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.